COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-146-CV
  
  
TWENTY 
WINGS, LTD. AND                                                   APPELLANT
TWI XXV, INC., JUDY HALL,
DIRECTOR, AS PARTNERS D/B/A 
HOOTERS
  
V.
  
TEXAS ALCOHOLIC BEVERAGE 
COMMISSION                             APPELLEE
  
  
----------
FROM 
THE 96TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion For Voluntary Dismissal.” It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal with prejudice to its refiling. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
 
  
                                                                 PER 
CURIAM
  
 
PANEL D:   LIVINGSTON, 
DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
July 22, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.